IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 95-50750
                         Summary Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,


versus

JAMES BLANTON CHRISTESSON,
a/k/a James B. Christiansen, Sr.,

                                         Defendant-Appellant.


                        - - - - - - - - - -
           Appeal from the United States District Court
                 for the Western District of Texas
                      USDC No. EP-94-CR-216-2
                        - - - - - - - - - -
                           June 19, 1996
Before GARWOOD, WIENER and PARKER, Circuit Judges.

PER CURIAM:*

     James Blanton Christesson appeals his sentence following a

jury trial conviction for conspiracy to import marihuana,

importation of marihuana, conspiracy to possess marihuana, and

possession with intent to distribute marihuana.   He contends that

the district court erred by refusing to depart downward from the

guidelines sentence based on either his poor health and advanced


     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                           No. 95-50750
                               - 2 -

age, the over-representation of his criminal history, or a

combination of the factors.

     Because the district court acknowledged the possible reasons

for departing downward, but refused to do so because it decided

to follow the guidelines, the district court’s refusal to depart

did not violate the law.   See United States v. McKinney, 53 F.3d
664, 677 (5th Cir.), cert. denied, 116 S. Ct. 261, and cert

denied, 116 S. Ct. 265, and cert. denied, 116 S. Ct. 431 (1995);

see also United States v. Madison, 990 F.2d 178, 184 (5th Cir.),

cert. dismissed, 114 S. Ct. 339 (1993).

     AFFIRMED.